                          PIN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

            Plaintiff,

            v.                                               Case No. 09-20046-08-CM

 VERDALE HANDY,

            Defendant.


                                   MEMORANDUM AND ORDER

       This matter is before the court on defendant Verdale Handy’s pro se Motion Pursuant to Federal

Rule of Civil Procedure Rule 60(b)(6) (Doc. 920). Defendant, who is currently incarcerated, claims a

defect in the integrity of his prior habeas proceedings, specifically this court’s decision to not hold an

evidentiary hearing on his § 2255 motion. Defendant argues that an evidentiary hearing was necessary

because there were factual disputes regarding whether Detective Pam Bennett’s statements during the

James hearing and trial contradict witness testimony.

       There is no absolute right to an evidentiary hearing on a § 2255 motion if the “motion and the

files and records of the case conclusively show that the prisoner is entitled to no relief . . . .” Fontaine

v. United States, 411 U.S. 213, 215 (1973). As mentioned in prior orders, the court is well aware that

defendant believes that Detective Bennett fabricated her testimony, and the court considered that

argument when it rejected defendant’s § 2255 motion. The court made a merits-based decision that a

hearing on the § 2255 motion was not necessary. Simply because defendant does not agree with that

decision does not mean the court committed a procedural error that would warrant relief under Rule

60(b)(6). Any disagreement with the court’s decision that a hearing was unnecessary is actually an attack

on the merits, which is not properly brought under Rule 60(b). If defendant believed the court erred by




                                                    -1-
not holding an evidentiary hearing, that argument should have been raised on appeal after the court

denied his § 2255 motion.

       To the extent defendant’s motion could be interpreted as a § 2255 motion because he essentially

seeks review of the merits, this court does not have jurisdiction to consider a successive § 2255 motion

unless it has been certified “by a panel of the appropriate court of appeals.” See 28 U.S.C. § 2255(h).

Any attempts by defendant to attack the substance of this court’s resolution of his § 2255 motion will be

construed as a successive § 2255 motion and dismissed accordingly.

       Rule 11 of the Rules Governing Section 2255 Proceedings directs the court to issue or deny a

certificate of appealability when it issues a final adverse order. A certificate of appealability is not

warranted in this case because reasonable jurists could not debate whether the motion “should have been

resolved in a different manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal citation omitted).

       IT IS THEREFORE ORDERED that defendant’s Motion Pursuant to Federal Rule of Civil

Procedure Rule 60(b)(6) (Doc. 920) is denied to the extent that there is no procedural error under Rule

60(b)(6) and dismissed to the extent it is a successive § 2255 petition.

       IT IS FURTHER ORDERED that a certificate of appealability is denied.


       Dated April 9, 2019, at Kansas City, Kansas.


                                                      s/ Carlos Murguia
                                                      CARLOS MURGUIA
                                                      United States District Judge




                                                   -2-
